                     Case1:19-cr-00651-LTS
                     Case 1:19-cr-00651-LTS Document 537
                                                     539 Filed
                                                         Filed 03/10/21
                                                               03/11/21 Page
                                                                        Page11of
                                                                               of11
                                                                                                             PARTNERS
                                                                                              Phillip C. Hamilton, Esq.
                                                                                                  Lance A. Clarke, Esq.
                                                                                                    Jason M. Clark, Esq.
                                  LLP.                                                        William F. Guilford, Esq.
        HAMILTON|CLARKE




       0DUFK, 2021


       The Honorable Judge Laura Taylor Swain
       United States Courthouse                                            0(02(1'256('
       Southern District of New York
       500 Pearl St.
       New York, NY 10007

                Re: United States v Alexandru Iordache, 1:19-cr-00651-LTS



      You Honor,

      Mr. Iordache is scheduled to appear before Your Honor 0DUFK, 2021 at 10:30am.

      0U,RUGDFKHKDVUHFHQWO\DFFHSWHGDSOHDRIIHUPDGHE\WKH*RYHUQPHQW

      Defense Counsel respectfully request WKHSUHWULDOFRQIHUHQFHEHDGMRXUQHGDQGDFKDQJHRISOHD
      KHDULQJEHVFKHGXOHG

      'HIHQVH&RXQVHOFRQVHQWVWKHWLPHIURPWKHILOLQJRIWKLVOHWWHUWKURXJKWKHGDWHVHWIRUWKHSOHD
      KHDULQJEHH[FOXGHGIRUVSHHG\WULDOFDOFXODWLRQVSXUVXDQWWR86& K  $ 

      The Government has consented to this request.


      cc: AUSA Samuel P. Rothschild                                         5HVSHFWIXOO\
7KHDSSOLFDWLRQLVJUDQWHG7KHFRQIHUHQFHLVDGMRXUQHGWR$SULO
DWDPIRUDFKDQJHRISOHDKHDULQJ7KH&RXUWILQGV
SXUVXDQWWR86& K  $ WKDWWKHHQGVRIMXVWLFHVHUYHG        Lance A
                                                                                 A. Clarke
                                                                                    Clarke, Esq
                                                                                            Esq.
E\DQH[FOXVLRQRIWKHWLPHIURPWRGD\¶VGDWHWKURXJK$SULO     Hamilton|Clarke, LLP
RXWZHLJKWKHEHVWLQWHUHVWVRIWKHSXEOLFDQGWKHGHIHQGDQWLQDVSHHG\
                                                                           48 Wall Street, Suite 1100
WULDOIRUWKHUHDVRQVVWDWHGDERYH'(UHVROYHG
                                                                           New York, New York 10005
6225'(5('                                                                T: 212-729-0952 F: 646-779-0719
'DWHG                                                           HamiltonClarkeLLP.com
V/DXUD7D\ORU6ZDLQ86'-




        www.HamiltonClarkeLLP.com                48 Wall Street, Suite 1100, New York, NY 10005       P. 212-729-0952
